Citation Nr: 0618446	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-30 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania





THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.





ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1980 to July 
1987.  She also had a period of active duty for training 
(ACDUTRA) from September 1979 to January 1980.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for any condition of the feet.


REMAND

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a connection between the current disability and the in-
service disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

This case is complicated by the absence of any medical 
treatment records from the veteran's time in service.  While 
the reports of her entry and discharge examinations are of 
record, there are no reports of treatment or routine 
examinations in between. No other records were found by the 
National Personnel Records Center (NPRC).

The Board notes that the dates of service provided to the 
NPRC when seeking her SMRs were incorrect.  The provided 
dates were from September 20, 1979, to January 9, 1980, and 
from March 29, 1984, to July 23, 1987.  The evidence of 
record shows that the veteran served on ACDUTRA from 
September 20, 1979 to January 9 1980, and on active duty from 
March 1980 to July 1987.  In order to eliminate any doubt as 
to whether or not this error in identifying actual service 
dates to the NPRC hindered the search process, the Board will 
remand for another search for those records.  The Board will 
also remand to attempt once again to obtain private medical 
records in support of the veteran's claim.

The reports of the veteran's entry and discharge examinations 
show that she reported no history of feet-related complaints.  
Clinical evaluation on both occasions showed no abnormalities 
related to the feet.  The veteran avers that, while in basic 
training, she suffered what she describes as "raw feet." 
She avers that she has suffered feet-related complaints since 
service.  She has submitted private medical records showing 
treatment in 1999, 2001, and 2002 related to her toenails, 
and for a bony spur, corn, and bursa on the left fifth toe.  
She contends that her current bilateral foot 
disease/disability is/are related to her "raw feet" in 
military service.

The earliest medical evidence of record showing any treatment 
related to the feet is a March 1999 record from Dr. Renzi.  
Since there is no showing of chronicity of any feet-related 
disease or disability in service, the Board must rely on the 
veteran's lay statements that there was continuity of 
symptomatology after service.  What is missing is a medial 
nexus opinion establishing a connection between the veteran's 
current feet complaints and her averred in-service injury or 
disease.  The Board will therefore also remand in order to 
obtain a medical nexus opinion.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must contact the veteran 
and request that she identify the 
names, addresses, and approximate 
dates of treatment for all private 
health care providers who may 
possess additional records pertinent 
to her claim.  With any necessary 
authorization from the veteran, the 
RO must attempt to obtain and 
associate with the claims file any 
private medical records identified 
by the veteran, which have not 
previously been secured or 
determined to not exist.  If the RO 
is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran 
and her representative, if she has 
obtained one, of this and ask them 
to provide a copy of additional 
medical records they have obtained 
on their own, which have not been 
secured previously.  The veteran 
must be specifically asked to submit 
any pertinent information or 
evidence that she may have in her 
possession.

2.  The RO must attempt to obtain 
the veteran's service medical 
records again by contacting the 
National Personnel Records Center 
(NPRC) and the Air Force Reserves.  
The veteran's correct dates of 
military service, to include all 
periods of active duty, ACDUTRA, 
inactive duty, and inactive duty for 
training must be verified and used 
when obtaining the veteran's service 
medical records.

3.  The RO must attempt to obtain 
the veteran's service personnel 
records for her period of service 
prior to 1983 again by contacting 
the National Personnel Records 
Center (NPRC) and the Air Force 
Reserves.  The veteran's correct 
dates of military service, to 
include all periods of active duty, 
ACDUTRA, inactive duty, and inactive 
duty for training must be verified 
and used when obtaining the 
veteran's service personnel records.

4.  After the above request 
development is accomplished, the RO 
must arrange for the veteran to 
undergo a VA examination by a 
physician with appropriate expertise 
to determine the current diagnosis 
and etiology of any diseases or 
disorders related to her feet.  The 
examiner must elicit from the 
veteran a complete and detailed 
history of her feet complaints.  For 
each diagnosis, a medical opinion 
must be provided as to whether any 
current feet-related disease and or 
disability is etiologically related 
to her military service.

The veteran's claim file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO must ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation.  If the 
report is insufficient, it must be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran must be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect her 
claim.  See 38 C.F.R. § 3.655 
(2005).

5.  After undertaking any 
development deemed appropriate, the 
RO must consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and her representative, if 
any, must be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required by the veteran until she 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


